DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 105 899.3, filed on March 14th 2018.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“device for moving a cushioning means towards a transport container,” “cushioning means dispensing device, “transport container supply device, ” “ejection device,” and “gripping device” in claim 1.
“ejection device” in claim 2.
“gripping device” in claim 4.
“cushioning means dispensing device” in claim 5.
“cushioning means supply device” in claim 6.
“transport container supply device,” “conveying device,” and “cushioning means dispensing device.” in claim 7.
“cushioning means” and “cushioning means dispensing device” in claim 9.
“cushioning means dispensing device” in claim 10
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase “preferably.” This claim is deemed indefinite because examiner is unaware whether crumpled paper material is being used or not.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on September 11th 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims  1, 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccarello (US 5,699,645) in view of Gradoboev et al. (US 4,763,772; “Gradoboev”).
Regarding claim 1, Vaccarello discloses a device (20) for moving a cushioning means (10) towards a transport container (32; Fig. 3), comprising a cushioning means dispensing device (22; col. 3 ll. 4-9) for the cushioning means (10; Fig. 3) and a transport container supply device (30) for supplying the transport container (32; Fig. 3; col. 3 ll. 16-17), wherein the cushioning means dispensing device (22) has an ejection device (29) which ejects the cushioning means (10) out of the cushioning means dispensing device (22; col. 3 ll. 33-35) such that the cushioning means (10) moves towards the supplied transport container (32) along a ballistic trajectory which has a horizontal component at least temporarily (Fig. 3; col. 3 ll. 33-39).
Vaccallero fails to disclose wherein the cushioning means dispensing device comprises a gripping device for releasably gripping the cushioning means.
However, Gradoboev teaches a dispensing device (2) comprises a gripping device (4; col. 3 ll. 62, col. 4 ll. 1-10) for releasably gripping articles (7; Fig. 1).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the cushioning means dispensing device of Vaccallero by having provided the gripping device, as taught by Gradoboev, in order to properly align the articles before exiting the dispensing device.
Regarding claim 2, Vaccallero discloses wherein the ejection device (29) comprises at least one air nozzle (col. 3 ll. 33-35).
Regarding claim 7, Vaccallero discloses wherein the transport container supply device (30) comprises a conveying device which positions the transport container (32) relative to the cushioning means dispensing device (22) depending on a height of the transport container (30; referring to Fig. 3, the dimensions of the container, conveying device and dispensing device are all fixed. According to one skilled in the art, the placement of the aforementioned elements are dependent on the calculated dimensions. The container needs to be placed in a location that can receive the cushioning device after it has been forced out via nozzle).
Regarding claim 9, Vaccallero discloses a method for moving a cushioning means (10) towards a transport container (32; Fig. 3), comprising the following steps:
a.    supplying the transport container (32; Fig. 3);
b.    positioning a cushioning means dispensing device (22) relative to the transport container (32; Fig. 3); and
c.    ejecting the cushioning means (10) out of the cushioning means dispensing device (22; col. 3 ll. 33-35) such that the cushioning means (10) moves towards the supplied transport container (32) along a ballistic trajectory which has a horizontal component at least temporarily (Fig. 3; col. 3 ll. 33-35),
wherein the transport container (32) and the cushioning means dispensing device (22), preferably in the horizontal direction, are positioned relative to one another depending on a height of the transport container (32; referring to Fig. 3, the dimensions of the container, conveying device and dispensing device are all fixed. According to one skilled in the art, the placement of the aforementioned elements are dependent on the calculated dimensions. The container needs to be placed in a location that can receive the cushioning device after it has been forced out via nozzle).
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaccarello (US 5,699,645) in view of Gradoboev et al. (US 4,763,772; “Gradoboev”) and applied to claim 1, and in further view of Sadakierski et al. (US 2005/0210839; “Sadakierski”).
Regarding claim 6, Vaccallero in view Gradoboev disclose the device (20) 
Vaccallero in view of Gradoboev fail to disclose wherein it comprises a cushioning means supply device for supplying the cushioning means, the cushioning means supply device preferably being designed for supplying a cushion pad made of a crumpled paper material.
However, Sadakierski teaches cushioning means supply device (20) for supplying the cushioning means (30; Fig. 3; para. [0051], [0052]).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the device of Vaccallero in view of Gradoboev by having provided the supply device, as taught by Sadakierski, in order to provide the device with cushioning material for processing.
Allowable Subject Matter
11.	Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the most relevant prior art is Gradoboev.
Gradoboev teaches the gripping device (4).
It would not be obvious to combine the gripping device of Gradoboev with a lower rigid gripping jaw and an upper pivotable gripping jaw, because it would require bodily incorporation of arms into Gradoboev, which would render Gradoboev inoperable.
Regarding claim 5, Vaccallero is the most relevant prior art.
Vaccallero discloses the cushioning means dispensing device (22).
It would not have been obvious to combine the cushioning means dispensing device of Vaccallero with a robot having a robot arm on which the cushioning means dispensing device is arranged, due to requiring bodily incorporation of robot arms into Vaccallero, which would render Vaccallero inoperable.
Regarding claim 10, Vaccallero is the most relevant prior art.
It would not be obvious to combine Vaccallero with containers of lower height (H2) and greater height (HI) because, this would require changing the structure of Vaccallero to accommodate the varying height boxes.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731